NO








NO. 12-09-00301-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
 
WILLIAM C. GAMBLE,                                   '     APPEAL
FROM THE 369TH
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
CO 2 J. PEPIN 
AND CAPTAIN MCDOWELL,
APPELLEES                                                      '     ANDERSON
COUNTY, TEXAS
 


MEMORANDUM
OPINION
PER CURIAM
            This
appeal is being dismissed for want of jurisdiction.  See Tex. R. App. P. 42.3(a).  The trial
court’s judgment was signed on July 24, 2009.  Under rule of appellate
procedure 26.1, the notice of appeal must be filed within thirty days after the
judgment is signed.  Appellant, William C. Gamble, did not file a motion
for new trial.  See Tex. R. App.
P. 26.1(a) (providing that notice of appeal must be filed within ninety
days after judgment signed if any party timely files motion for new trial). 
Therefore, his notice of appeal was due to have been filed no later than August
24, 2009.  Gamble’s notice of appeal was postmarked August 31, 2009 and
received on September 1, 2009.  Because Gamble’s notice of appeal was not filed
on or before August 24, 2009, it was untimely, and this court has no
jurisdiction of the appeal.
            On
October 13, 2009, this court notified Gamble pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3 that his notice of appeal was untimely and there
was no timely motion for an extension of time to file the notice of appeal as
permitted by Texas Rule of Appellate Procedure 26.3.  Gamble was also informed
that the notice of appeal was filed before the deadline for a motion to extend
time for filing the notice of appeal.  Accordingly, Gamble was notified that
this court would imply a motion to extend the time for filing the notice of
appeal.  See Verburgt v. Dorner, 959 S.W.2d 615, 615 (Tex.
1997).  He was then informed that the appeal would be dismissed for want of
jurisdiction unless, or on before October 23, 2009, he informed the court, in
writing, of facts to reasonably explain his need for an extension of time to
file the notice of appeal.  See id.
            On
October 23, 2009, Gamble filed a motion requesting an extension to time to file
his notice of appeal, which included an explanation of his need for the
extension.  However, the motion was overruled because it was unsigned and did
not include a certificate of service.  See Tex. R. App. P. 9.1(a), 9.5(d).
Because
this court is not authorized to extend the time for perfecting an appeal except
as provided by Texas Rules of
Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want of
jurisdiction.  See Tex.
R. App. P. 42.3(a).
Opinion delivered November 12,
2009.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)